Name: Commission Decision No 3385/80/ECSC of 23 December 1980 on retrospective Community surveillance in respect of the importation of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community and originating in certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-30

 Avis juridique important|31980S3385Commission Decision No 3385/80/ECSC of 23 December 1980 on retrospective Community surveillance in respect of the importation of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community and originating in certain non-member countries Official Journal L 355 , 30/12/1980 P. 0043****( 1 ) OJ NO L 65 , 11 . 3 . 1980 , P . 11 . ( 2 ) OJ NO L 291 , 31 . 10 . 1980 , P . 32 . COMMISSION DECISION NO 3385/80/ECSC OF 23 DECEMBER 1980 ON RETROSPECTIVE COMMUNITY SURVEILLANCE IN RESPECT OF THE IMPORTATION OF CERTAIN IRON AND STEEL PRODUCTS COVERED BY THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY AND ORIGINATING IN CERTAIN NON-MEMBER COUNTRIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 74 THEREOF , WHEREAS BY DECISION NO 588/80/ECSC ( 1 ), AS AMENDED BY DECISION NO 2796/80/ECSC ( 2 ), THE COMMISSION INSTITUTED A RETROSPECTIVE COMMUNITY MONITORING SYSTEM IN RESPECT OF IMPORTS TO AND EXPORTS FROM THE COMMUNITY OF CERTAIN IRON AND STEEL PRODUCTS COVERED BY THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS THE REASONS WHICH ORIGINALLY LED THE COMMISSION TO INTRODUCE THESE MEASURES , NAMELY THE NEED TO ENSURE THE FULLEST INFORMATION ON IMPORTS AND EXPORTS , CONTINUE TO APPLY ; WHEREAS IT IS THEREFORE NECESSARY TO PROLONG THE MONITORING SYSTEM , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PERIOD OF VALIDITY OF DECISION NO 588/80/ECSC IS HEREBY EXTENDED TO 31 DECEMBER 1981 . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 23 DECEMBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION